       Case: 1:18-cr-00630-SO Doc #: 16 Filed: 04/15/19 1 of 3. PageID #: 77




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                     :     CASE NO:1:18CR00630
                                              :
                       Plaintiff,             :     JUDGE SOLOMON OLIVER, JR.
                                              :
       -vs-                                   :
                                              :
TERRY LEE CHRISTIAN,                          :     DEFENDANT’S UNOPPOSED MOTION
                                              :     TO CONTINUE TRIAL
                       Defendant.             :


       Defendant, Terry Lee Christian, through counsel, respectfully moves this Honorable Court

for a continuance of the April 29, 2019, trial date, and for a commensurate extension of all dates

and deadlines in the pretrial order pursuant to 18 U.S.C. § 3161(h)(7)(A. Assistant U.S. Attorney

Vasile C. Katsaro has advised that the government has no objection to this motion.

       The reason for this request is that counsel for Mr. Christian needs additional time to conduct

a thorough investigation of his case and confer with forensic experts. Undersigned counsel needs

additional time for his expert to complete the cell site analysis. Counsel’s expert has indicated he

needs additional to complete the analysis requested due to previous commitments. In addition,

their testimony may be required and they are not available until week of August 19-23, 2019. Mr.

Christian, faces substantial penalties if convicted of the allegations in the Indictment. Counsel

submits that the continuance requested herein is not made for purposes of delay, but in fact is

necessary in order to complete all discovery and investigation in the case. The request for this

continuance is made in the interest of justice and not for needless delay. The interests of justice
        Case: 1:18-cr-00630-SO Doc #: 16 Filed: 04/15/19 2 of 3. PageID #: 78



far outweigh the public’s interest in a speedy trial and would best be served by granting this motion.

See,18 U.S.C. § 3161(h)(7)(A).

       For these reasons, Mr. Christian requests that the Court grant this motion.

                                               Respectfully submitted,


                                               STEPHEN C. NEWMAN
                                               Federal Public Defender
                                               Ohio Bar: 0051928

                                               /s/TIMOTHY C. IVEY
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0039246
                                               1660 West Second Street, Suite 750
                                               Cleveland, Ohio 44113
                                               (216) 522-4856 Fax: (216) 522-4321
                                               e-mail address: timothy_ivey@fd.org




                                                  2
        Case: 1:18-cr-00630-SO Doc #: 16 Filed: 04/15/19 3 of 3. PageID #: 79



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.


                                               /s/TIMOTHY C. IVEY
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0039246




                                                  3
